REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

 Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,550,696 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Improper Amendment to Specification 09-01-2020
The amendment to the specification of 09-01-2020 fails to follow the reissue guidelines regarding amendments to the specification. See MPEP 1453-
1453    Amendments to Reissue Applications 
37 C.F.R. 1.121   Manner of making amendments in applications.
*****
(i) Amendments in reissue applications. Any amendment to the description and claims in reissue applications must be made in accordance with § 1.173.
*****
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
*****
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings.

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:

(1) The matter to be omitted by reissue must be enclosed in brackets; and

(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c)). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim.

(f) Amendment of disclosure may be required. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The provisions of 37 CFR 1.173(b)-(g)  and those of 37 CFR 1.121(i)  apply to amendments in reissue applications.

Amendments submitted in a reissue application, including preliminary amendments (i.e., amendments filed as a separate paper to accompany the filing of a reissue application), must comply with the practice outlined below in this section; however, for examiner’s amendments to the specification and claims, 37 CFR 1.121(g)  provides certain exceptions to that practice in the interest of expediting prosecution. The exceptions set forth in 37 CFR 1.121(g)  also apply in reissue applications.

Pursuant to 37 CFR 1.173(a), no amendment in a reissue application may enlarge the scope of the claims, unless "applied for within two years from the grant of the original patent." Further, the amendment may not introduce new matter. See MPEP § 1412.03 for further discussion as to the time limitation on enlarging the scope of the patent claims in a reissue application.

All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":

(A) The matter to be omitted by reissue must be enclosed in brackets; and

(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

I.	THE SPECIFICATION

37 CFR 1.173(b)(1)  relates to the manner of making amendments to the specification other than the claims. It is not to be used for making amendments to the claims or the drawings.

All amendments which include any deletions or additions must be made by submission of the entire text of each added or rewritten paragraph with markings (as defined above), except that an entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. Applicant must indicate the precise point where each amendment is made. All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

	Emphases, by simultaneous bolding, italicizing, and underlining, added.
	The amendment to the specification on 09-01-2020 included both brackets and strike-thru marking deletions of text; however, as seen above, deletions are to be marked only with single brackets. 


Reissue Declaration of 08-24-2020
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	This reissue application is a broadening reissue because the new reissue claims are broader in scope than the original patent claims. In a broadening reissue the declaration must identify an original patent claim being broadened, specify word(s) from that claim which are being broadened or deleted, and then proceed to explain how the inclusion of these word(s) in the original patent claims made the original patent partially or wholly inoperative or invalid. The error statement in the 08-24-2020 reissue declaration fails to indicate the present reissue is a broadening reissue, fails to identify an original patent claim being broadened, fails to specifically identify text from that claim which is being broadened or deleted, and failed to explain how its inclusion in the original patent claim made the original patent wholly or partially inoperative or invalid.  
	New reissue claim 18 is broader in scope than original patent claim 1 because it lacks the following limitations:  a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder is at one side of the drive motor; the rolling piston coupled to the eccentric portion; the vane body; the entire last two paragraphs except “at least one bearing surface contacting an inner circumferential surface of the hinge recess”. 
New reissue claim 18 is broader in scope than original patent claim 13 as it fails to include the following limitations: drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; the rolling piston coupled to the eccentric portion; a vane body slidably inserted into the cylinder; hinge protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed as a curved surface to slidably contact the recess; the entire last paragraph.
New reissue claim 32 is broader in scope than original patent claim 1 as it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; a vane body slidably inserted into the vane slot; piston to be rotatable by a predetermined angle; the entire last paragraph of claim 1. 
New reissue claim 32 is broader in scope than original patent claim 13 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; a vane body slidably inserted into the cylinder; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface provided on an outer circumferential surface of the hinge protrusion; bearing surface is formed as a curved surface so as to slidably contact; the last paragraph of claim 13. 
New Reissue claim 33 is broader in scope than original patent claim 1 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed within a range of ± 90° based on a central line in a lengthwise direction of the vane; spaced surfaces on the outer circumferential surface of the hinge protrusion; spaced surfaces are formed between ends of the bearing surface and side surfaces of the vane body corresponding to the ends of the bearing surface such that the spaced surfaces  are formed at sides of the vane body based on a virtual line  passing across a rotation center of the hinge protrusion and forms a right angle with respect to the central line in the lengthwise direction of the vane body. 
New Reissue claim 33 is broader in scope than original patent claim 13 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed as a curved surface so as to slidably contact the inner circumferential surface of the hinge recess; flat surfaces on the outer circumferential surface of the hinge protrusion; the flat surfaces is formed between ends of the bearing surface and side surfaces of the vane body corresponding to the ends of the bearing surface.

Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 18-33 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
See MPEP 1412.02, 1412.02 I, 1412.02 II, and 1412.02 II A, in pertinent part, as follows:
1412.02    Recapture of Canceled Subject Matter 

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984); In re Wadlinger, 496 F.2d 1200, 181 USPQ 826 (CCPA 1974); In re Richman, 409 F.2d 269, 276, 161 USPQ 359, 363-364 (CCPA 1969); In re Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642.

Claims to separate inventions/embodiments/species that were not claimed in the original application prosecution (i.e., "overlooked aspects") are not a part of a recapture analysis. For this reason, none of the examples below involve amending claims to add overlooked aspects. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.

I.	DEFINITIONS

Broadening Claim - A reissue claim is "broadened" where at least one limitation of the patent claims is either completely eliminated or is only presented in a broader way in the reissue claim relative to the broadest patented claim(s); see MPEP § 1412.03 for guidance as to the nature of a "broadening claim."

Canceled Claim – A claim canceled from the original application to obtain the patent for which reissue is being sought. In the context of recapture case law, claims are considered canceled if the claims were deleted and not replaced or were replaced (either through cancellation or amendment) by other claims that are more specific than the canceled claims in at least one aspect in order to define the invention over the art of record in the prosecution of the original application. In other words, claims replacing canceled claims can be new claims that are narrower than the canceled claims or amended claims that are narrower than the canceled version of the claims.

Original Application - The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010). For example, surrender may occur because of the prosecution history of related applications.

Original Claim – A claim that was presented in the original application prior to surrender. See In re Youman, 679 F.3d 1335,1346 n.4, 102 USPQ2d 1862,1870 n.4 (Fed. Cir. 2012).

Other or Unrelated Aspects/Limitations – Limitations that are not related to surrendered subject matter or surrender generating limitations.

Overlooked Aspects - Claims to separate inventions/embodiments/species that were never presented in the original application. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.

Patent Claim – A claim in the patent for which reissue is being sought. Some court decisions use the phrase "original patent claim" for patent claim. Patent claims are the claims in effect as of the date of filing of the reissue application. See 37 CFR 1.173(g).

Recapture – A doctrine based upon the error requirement in 35 U.S.C. 251  that prevents a reissue applicant from claiming subject matter surrendered during the prosecution of the original application.

Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).


II.	THREE STEP TEST FOR RECAPTURE:

In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;

[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.

A.	The First Step - Is There Broadening?

In every reissue application, the examiner must first review each claim for the presence of broadening, as compared with the scope of the claims of the patent to be reissued. A reissue claim is broadened where some limitation of the patent claims is no longer required in the reissue claim; see MPEP § 1412.03 for guidance as to the nature of a "broadening claim." If the reissue claim is not broadened in any respect as compared to the patent claims, the analysis ends; there is no recapture.

New reissue claim 18 is broader in scope than original patent claim 1 because it lacks the following limitations:  a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder is at one side of the drive motor; the rolling piston coupled to the eccentric portion; the vane body; the entire last two paragraphs except “at least one bearing surface contacting an inner circumferential surface of the hinge recess. 
New reissue claim 18 is broader in scope than original patent claim 13 as it fails to include the following limitations: drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; the rolling piston coupled to the eccentric portion; a vane body slidably inserted into the cylinder; hinge protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed as a curved surface to slidably contact the recess; the entire last paragraph.
New reissue claim 32 is broader in scope than original patent claim 1 as it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; a vane body slidably inserted into the vane slot; piston to be rotatable by a predetermined angle; the entire last paragraph of claim 1. 
New reissue claim 32 is broader in scope than original patent claim 13 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; a vane body slidably inserted into the cylinder; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface provided on an outer circumferential surface of the hinge protrusion; bearing surface is formed as a curved surface so as to slidably contact; the last paragraph of claim 13. 
New Reissue claim 33 is broader in scope than original patent claim 1 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed within a range of ± 90° based on a central line in a lengthwise direction of the vane; spaced surfaces on the outer circumferential surface of the hinge protrusion; spaced surfaces are formed between ends of the bearing surface and side surfaces of the vane body corresponding to the ends of the bearing surface such that the spaced surfaces  are formed at sides of the vane body based on a virtual line  passing across a rotation center of the hinge protrusion and forms a right angle with respect to the central line in the lengthwise direction of the vane body. 
New Reissue claim 33 is broader in scope than original patent claim 13 because it lacks: a drive motor; shaft configured to transfer a rotation force of the drive motor, the rotation shaft having an eccentric portion; cylinder at one side of the drive motor; rolling piston coupled to the eccentric portion; protrusion rotatably inserted into the hinge recess to be rotatable by a predetermined angle; bearing surface on an outer circumferential surface of the hinge protrusion and formed as a curved surface so as to slidably contact the inner circumferential surface of the hinge recess; flat surfaces on the outer circumferential surface of the hinge protrusion; the flat surfaces is formed between ends of the bearing surface and side surfaces of the vane body corresponding to the ends of the bearing surface.
	Since New reissue claims 18, 32 and 33 are broader than Original patent claims 1 and 13 the answer to Step 1 is YES, there is broadening.
  

See MPEP 1412.02 II B, in pertinent part, as follows:

B.    The Second Step - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?

Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps.

1. The Two Sub-Steps:

(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.

The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture analysis. See subsection II.C below for more explanation. The focus in the analysis of the second step must be on the subject matter that was surrendered during the original application prosecution in the context of the then-existing claims (i.e., the original claims).

When an examiner determines that the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued) in step 2 of the recapture analysis, the overlooked aspects inquiry may be applicable. See MPEP § 1412.01, subsection II.

2.	Examples of the Second Step Analysis:

(A) Example (1) - Argument without amendment:

In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone." 142 F.3d at 1482, 46 USPQ2d at 1649. For example, limitation A of the patent claims is omitted in the reissue claims and no other amendments are made. This omission provides a broadening aspect in the reissue claims, as compared to the claims of the patent. If the omitted limitation A was argued in the original application to make the application claims allowable over the art in the application, then the omitted limitation relates to subject matter previously surrendered in the original application, and recapture will exist. Accordingly, where claims are broadened in a reissue application, the examiner should review the prosecution history of the original patent file for recapture, even where the claims were never amended during the prosecution of the application which resulted in the patent. Note: The argument that the claim limitation defined over the rejection must have been specific as to the limitation relied upon, rather than a general statement regarding the claims as a whole. A general "boiler plate" sentence in the original application will not, by itself, be sufficient to establish surrender and recapture.

An example of a general "boiler plate" sentence of argument is:

In closing, it is argued that the limitations of claims 1-7 distinguish the claims from the teachings of the prior art, and claims 1-7 are thus patentable.
An argument that merely states that all the limitations of the claims define over the prior art will also not, by itself, be sufficient to establish surrender and recapture. An example is:

Claims 1-5 set forth a power-train apparatus which comprises the combination of A+B+C+D+E. The prior art of record does not disclose or otherwise teach, providing a material-transfer apparatus as defined by the limitations of claim 1, including an A member and a B member, both connected to a C member, with all three being aligned with the D and E members.

This statement is simply a restatement of the entirety of claim 1 as allowed. No measure of surrender could be gleaned from such "boiler-plate" applicant arguments.
In both of the above examples, the argument does not provide an indication of what specific limitations, e.g., specific element or step of the claims, cooperative effect, or other aspect of the claims, are being relied upon for patentability. Thus, applicant has not surrendered anything by the argument.

(B) Example (2) - Amendment of the claims without argument:

The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:

The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.

(C) Example (3) - Who can make the surrendering argument?

Assume that the limitation A omitted in the reissue claims was present in the claims of the original application. The examiner’s reasons for allowance in the original application stated that it was that limitation A which distinguished over a potential combination of references X and Y. Applicant did not present on the record a counter statement or comment as to the examiner’s reasons for allowance, and permitted the claims to issue.

Ex parte Yamaguchi, 61 USPQ2d 1043 (Bd. Pat. App. & Inter. 2001)(precedential) held that a surrender of claimed subject matter cannot be based solely upon an applicant’s failure to respond to, or failure to challenge, an examiner’s statement made during the prosecution of an application. Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant. An applicant’s failure to present on the record a counter statement or comment as to an examiner’s reasons for allowance does not give rise to any implication that applicant agreed with or acquiesced in the examiner’s reasoning for allowance. Thus, the failure to present a counter statement or comment as to the examiner’s statement of reasons for allowance does not give rise to any finding of surrender. The examiner’s statement of reasons for allowance in the original application cannot, by itself, provide the basis for establishing surrender and recapture.
It is only in the situation where applicant does file comments on the statement of reasons for allowance, that surrender may have occurred. Note the following scenarios in which an applicant files comments:

Scenario 1- Limitation C is Surrendered Subject Matter: The examiner’s statement of reasons for allowance in the original application stated that it was limitation C (of the combination of ABC) which distinguished over a potential combining of references X and Y, in that limitation C provided increased speed to the process. Applicant filed comments on the examiner’s statement of reasons for allowance essentially supporting the examiner’s reasons. Limitation C is thus established as relating to subject matter previously surrendered.

Scenario 2- Limitation C is Not Surrendered Subject Matter: On the other hand, if applicant’s comments on the examiner’s statement of reasons for allowance contain a counter statement that it is limitation B (of the combination of ABC), rather than C, which distinguishes the claims over the art, then limitation B would constitute a surrender generating limitation, and limitation C is not surrender generating limitation.

Scenario 3- There is No Surrender: If applicant replies to the examiner’s statement of reasons for allowance with a general statement that the claims are allowable because the prior art of record does not anticipate or render obvious the claims as a whole, then there will be no surrender.

In the original prosecution of the –‘300 application that matured into the ‘696 patent, the following statements were made by applicant on 01-10-2019 to establish that the previously applied reference to Fukuhara failed to disclose or suggest “wherein hinge protrusion includes at least one bearing surface contacting an inner circumferential surface of the hinge recess provided on an outer circumferential surface of the hinge protrusion, wherein the bearing surface is formed within a range of ±90° based on a central line in a lengthwise direction of the vane; and a plurality of spaced surfaces spaced from the inner circumferential surface of the hinge recess formed on an outer circumferential surface of the hinge protrusion as flat surfaces, and wherein at least two of the plurality of spaced surfaces are respectively formed between ends of the at least one bearing surface and side surfaces of the vane body respectively corresponding to the ends of the at least one bearing surface such that the spaced surfaces are formed at sides of the vane body based on a virtual line that passes across a rotation center of the hinge protrusion and forms a right angle with respect to the central line in the lengthwise direction of the vane body. Independent claim 15 recites, inter alia, wherein the hinge protrusion includes at least one bearing surface provided on an outer circumferential surface of the hinge protrusion, wherein the at least one bearing surface is formed as a curved surface so as to slidably contact the inner circumferential surface of the hinge recess; and a plurality of flat surfaces formed on the outer circumferential surface of the hinge protrusion, wherein the plurality of flat surfaces is respectively formed between ends of the at least one beating surface and side surfaces of the vane body respectively corresponding to the ends of the at least one bearing surface so as to be spaced from the inner circumferential surface of the hinge recess”. Comparing the previously mentioned ways in which new reissue claims 18-33 are broader in scope than those of the original patent claims to the above quoted statement by applicant, it is clear that the answer to step 2 is YES, the broadening aspect of the new reissue claims relates to the surrendered subject matter. 

See MPEP 1412.02 II C, in pertinent part, as follows:
C.    The Third Step - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?

As pointed out above, this third step of the recapture determination, as set forth in North American Container, considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the recapture doctrine.

In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.

The following discussion addresses analyzing the reissue claims that have eliminated or modified a surrender generating limitation, as determined under step 2 analysis. In any broadening reissue application, the examiner will determine, under steps 1 and 2 of the recapture analysis on a claim-by-claim basis, whether the broadening relates to subject matter that was surrendered during the examination of the patent for which reissue is requested. Under step 3, it must be determined if such reissue claims are materially narrowed so as to escape the effects of the recapture doctrine. Note, examiners should consider any relevant preliminary applicant arguments of record as part of the recapture determination. See subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.

The modification of a surrender generating limitation is broken down into two possibilities that will be addressed below.

1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.

Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter. See the last paragraph of this subsection below.

2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. 

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims.

The limitations added to new reissue claim 18 relative to the original patent claims 1 and 13 are:
1st and 2nd bearings supporting the shaft; the cylinder disposed between the two bearings, defining a compression space; and the bearing surface is disposed only on a rolling piston side are all limitations found in the prior art at the time of the invention-see the cited Korean patents and the Kim WO document.
The limitations added to new reissue claim 32 relative to the original patent claims 1 and 13 are:
1st and 2nd bearings supporting the shaft; the cylinder disposed between the two bearings, and defining a compression space are all limitations found in the prior art at the time of the invention-see the cited Korean patents and the Kim WO document.
The limitations added to new reissue claim 33 relative to the original patent claims 1 and 13 are:
1st and 2nd bearings supporting the shaft; the cylinder disposed between the two bearings, and defining a compression space are all limitations found in the prior art at the time of the invention-see the cited Korean patents and the Kim WO document.
Because the limitations added to new reissue claims were already known in the prior art the answer to step 3 is NO, the claims have not been materially narrowed.
Accordingly, new reissue claims 18-33 are attempting to recapture surrendered subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrases “wherein the bearing surface is formed within a range of ±90° based on a central line in a lengthwise direction of the vane” and “such that the spaced surfaces are formed at sides of the vane body based on a virtual line that passes across a rotation center of the hinge protrusion and forms a right angle with respect to the central line in the lengthwise direction of the vane body” are vague and unclear making the scope of the claim indefinite. The “based on” language is not clear. The claimed orientation is not clear. Therefore it is unclear what the metes and bounds of the claim are.
With respect to claim 6, the phrase “plurality of bearing surfaces  is formed at each of both sides based on the central line in the lengthwise direction of the vane” is vague and confusing language. The claimed orientation is not clear. Therefore it is unclear what the metes and bounds of the claim are.
With respect to claim 9, the phrase “wherein on a basis of … a tilt angle formed … the second surfaces meet” is vague and confusing language. The use of “on a basis of” is indefinite as it is unclear in what manner the claimed surfaces or angles, etc are related. Therefore it is unclear what the metes and bounds of the claim are.
With respect to claim 18, the phrase “wherein the bearing surface is disposed only on a rolling piston side based on a virtual line that passes across a rotation center of the hinge protrusion and forms a right angle with respect to a central line in a lengthwise direction of the vane” is vague and unclear making the scope of the claim indefinite. The claimed orientation is not clear and the “based on” language is not clear. Therefore, it is unclear what the metes and bounds of the claim are.
With respect to claim 20, the phrase “plurality of spaced surfaces  is disposed on a vane body side on the virtual line” is vague and confusing language. A vane body side of what? The claimed orientation is not clear. Therefore, it is unclear what the metes and bounds of the claim are.
With respect to claim 26, the recitation of “a first virtual line” in line 3 is confusing because claim 18 from which claim 26 depends already recites “a virtual line” in lines 16-17 making it unclear if the virtual line in claim 26 is referring to the same one in claim 18, or to a new one. Clarification and correction is required. Additionally, the language “wherein on a basis …the second surface meet … the second surface meet”. The use of “on a basis of” is indefinite as it is unclear in what manner the claimed surfaces or angles, etc are related. Therefore, it is unclear what the metes and bounds of the claim are.
With respect to claim 31, the phrase ““the two bearing surfaces are formed at each of both sides based on the central line in the lengthwise direction of the vane” is vague and confusing language. The claimed orientation is not clear. Therefore, it is unclear what the metes and bounds of the claim are.
With respect to claim 32, the phrase “is formed only within a range of ± 90° based on a central line in a lengthwise direction of the vane” is vague and unclear. The claimed orientation is not clear. Therefore, it is unclear what the metes and bounds of the claim are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated	by Kang-KR20100081810.
With respect to claim 18, Kang discloses a compressor including:
a rotary shaft 230;
a first 320 and second bearings 330 that support the rotary shaft;
a cylinder 310 disposed between the first and second bearings to define a compression space, and comprising a vane slot 312 formed at an inner circumferential surface of the cylinder:
a rolling piston 340 slidably coupled to the rotary shaft, and comprising a hinge recess 341 formed at an outer circumferential surface of the rolling piston; and
a vane 350, a first end of which is slidably coupled to the vane slot of the cylinder, and a second end of which is rotatably coupled to the hinge recess of the rolling piston,
wherein the vane comprises a hinge protrusion 350/352 inserted into the hinge recess of the rolling piston,
wherein a diameter of the hinge protrusion is greater than an interval between ends of the hinge recess-see fig. 6,
wherein the hinge protrusion comprises a bearing surface outer surface of 350 that contacts the inner circumferential surface of the hinge recess, and
wherein the bearing surface is disposed only on a rolling piston side based on a virtual line that passes across a rotation center of the hinge protrusion and forms a right angle with respect to a central line in a lengthwise direction of the vane-see fig. 3-6.

With respect to claim 32, Kang discloses a compressor, comprising:
a rotary shaft 230;
a first 320 and second 330 bearings that support the rotary shaft;
a cylinder 310 disposed between the first and second bearings to define a compression space, and comprising a vane slot 312 formed at an inner circumferential surface of the cylinder:
a rolling piston 340 slidably coupled to the rotary shaft, and comprising a hinge recess 341 formed at an outer circumferential surface of the rolling piston; and
a vane 350, a first end of which is slidably coupled to the vane slot of the cylinder, and a second end of which is rotatably coupled to the hinge recess of the rolling piston,
wherein the vane comprises a hinge protrusion 350/352 inserted into the hinge recess of the rolling piston,
wherein a diameter of the hinge protrusion is greater than an interval between ends of the hinge recess,
wherein the hinge protrusion comprises a bearing surface that contacts an inner circumferential surface of the hinge recess, and
where the bearing surface is formed only within a range of ±90° based on a central line in a lengthwise direction of the vane-see fig. 3-6.

Conclusion
Claims 1-33 are rejected.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /BMF/
Conferee: /GAS/